Title: From George Washington to Major General Alexander McDougall, 24 November 1778
From: Washington, George
To: McDougall, Alexander


  
    Sir
    [Fredericksburg, N.Y., 24 November 1778]
  
You will forthwith proceed to the Highlands and take the command there—All the Posts in the North River from Poughkeepsie, inclusively, downwards, will be comprehended within the limits of your command. The Troops under you will consist of three Massachusetts Brigades, Nixons, Pattersons, & Learneds & the Garrison at West Point.
I need not observe to you that West Point is to be considered as the first and principal object of your attention—I am persuaded you will neglect nothing conducive to its security, and will have the works directed for its defence prosecuted with all the vigour and expedition in your power. You are fully sensible of their importance and how much their completion will ease and disembarrass our future general operations.
One of the three Brigades may be posted at West Point, another at Fishkill for the safety of the stores and the convenience of Barracks—and the other at Peekskill and the Continental Village, but I leave it to your own judgment to adopt or alter this disposition as circumstances shall appear to you to require. I would recommend it to you to have your own Quarters at Peekskill, or in the neighbourhood, for the purpose of obtaining early intelligence of what passes with the Enemy, the better to take your measures in consequence.
You will have an inclosed redoubt made on each side the river at Kings Ferry, with a guard House in each sufficient to accommodate forty men with their Officers, which you will relieve occasionally—once a week may be best.
  You will at your own discretion advance parties towards the White plains &ca for the protection of the Inhabitants. You will discourage a frequency of flags either to or from the Enemy; and only permit them when really necessary; paying however proper regard to the applications of the state when flags are required for particular purposes. You will not suffer any Inhabitants to go within the Enemy’s Lines, except 
    
    
    
    for the sake of procuring intelligence; but with the permission of the civil power agreeable to a late resolve of Congress.
It is my wish you should use every possible precaution for having constant and exact information of the situation and movements of the Enemy; of which you will be pleased to advise me punctually.
If appearances should indicate a serious movement of the Enemy against your post, you will immediately apply to General Putnam for such aid as shall appear to you necessary, who will either succour you with the whole or a part of his force as may be found requisite.
You will improve every opportunity the weather affords to exercise the Troops, agreeable to the rules and regulations established for that purpose; and will pay the strictest attention to order regularity and discipline in every respect. Given at Head Quarters November 24th 1778.

  Go: Washington

